Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 10, the prior art does not disclose or suggest the following:
“…periodically outputting a power sequence comprising a first detection power and a second detection power through a resonator of the wireless power transmitter, wherein a level of the first detection power is greater that a level of the second detection power… based on detecting the change of the load impedance, stopping outputting of the power sequence, wherein the change of the load impedance is caused by placement of the wireless power receiver near the wireless power transmitter; and after stopping outputting of the power sequence, outputting a driving power for driving a controller of the wireless power receiver” In combination with the remaining limitations of independent claims 1 and 10. Dependent claims 2-9 and 11-18 are also allowed.
The examiner found WIDMER et al. (US 2011/0285349 A1, hereinafter WIDMER) and JUNG et al. (US 2012/0242285 A1, hereinafter JUNG)
WIDMER discloses a wireless charging system comprising detecting the presence of the charge receiving device by using a load sensing circuit that monitors the current flowing to the power amplifier, which is affected by the presence or absence of active receivers. JUNG discloses a wireless charging system comprising detecting the presence of a charge receiving device by applying a pulse signal and monitoring the phase change or current value change of the pulse signal generated in one of the primary or the secondary coils.  However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859